DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings

The drawings are objected to because the feature “a space disposed on the element separation layer and disposed under a merged portion on the first source/drain and the second source/drain”, “first space”, and “second space”, which has been claimed, is not labeled in the drawings.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Dependent claim 8 and independent claim 15 recite the limitations that a portion of the second gate electrode is disposed between the second active region and the second upper active region. However, as shown in figure 18 of Applicant’s originally-filed Drawings and disclosed in [0057] of Applicant’s originally-filed Specification, it is a portion of first gate electrode 41 that is disposed between the second active region 26C and second upper active region 26B or 26A. Therefore, a correction is required for these claims. Claims 16-20 are dependent upon claim 15 and are therefore corrected as well.

Allowable Subject Matter

Claims 1-7 and 9-14 are allowed. The following is a statement of reasons for the indication of allowable subject matter:

Regarding claim 1, the prior art fails to anticipate or render obvious the claimed invention including “…a silicide layer disposed on the first source/drain and the second source/drain; and a contact conductive layer disposed on the silicide layer, wherein the first source/drain and the second source/drain are merged, the silicide layer includes a first portion that contacts the first source/drain and a second portion that contacts the second source/drain, and a topmost part of the first portion of the silicide layer is disposed higher than a topmost part of the second portion of the silicide layer. …” in combination with the remaining limitations. Claims 2-7 and 9 are dependent upon claim 1 and are therefore allowable.

Regarding claim 10, the prior art fails to anticipate or render obvious the claimed invention including “…a silicide layer disposed on the first source/drain, the second source/drain and the third source/drain; and a contact conductive layer disposed on the silicide layer, wherein the first source/drain and the second source/drain are merged, the second source/drain and the third source/drain are merged, the silicide layer includes a first portion that contacts the first source/drain, a second portion that contacts the second source/drain, and a third portion that contacts the third source/drain, and a topmost part of the first portion of the silicide layer is disposed higher than a topmost part of the third portion of the silicide layer…” in combination with the remaining limitations. Claims 11-14 are dependent upon claim 10 and are therefore allowable.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUOVAUNDA JEFFERSON whose telephone number is (571)272-5051. The examiner can normally be reached M-F 7AM-4PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale E Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





QVJ
/DALE E PAGE/           Supervisory Patent Examiner, Art Unit 2899